3/5/2019                       Tampa Police arrest
           Case 8:18-cr-00460-WFJ-AEP              man in connection
                                            Document        82-6 with   pipe 03/20/19
                                                                     Filed   bomb explosionPage
                                                                                           on E. 17th
                                                                                                   1 Avenue
                                                                                                      of 7 PageID 380


      Menu                                                                                                                 Watch
                           


                                                                 ADVERTISEMENT

                                                                                                                                   ×




                                                                                                                   

      Tampa Police arrest man in
      connection with pipe bomb
      explosion on E. 17th Avenue
      Posted: 4:53 PM, Apr 11, 2018 Updated: 6:57 AM, Apr 12, 2018

              By: Isabel Rosales




https://www.abcactionnews.com/news/region-tampa/tampa-police-investigating-possible-pipe-bomb-explosion-on-e-columbus-dr               1/7
3/5/2019                       Tampa Police arrest
           Case 8:18-cr-00460-WFJ-AEP              man in connection
                                            Document        82-6 with   pipe 03/20/19
                                                                     Filed   bomb explosionPage
                                                                                           on E. 17th
                                                                                                   2 Avenue
                                                                                                      of 7 PageID 381




      TAMPA, Fla. — Police have arrested a man in connection with a pipe bomb
      explosion in the backyard of a home in the 1000 block of E.17th Avenue.

      Officials say the explosion occurred at approximately 4:25 p.m. on Wednesday.

                                                                                                                           Sign in
                 1018 E Columbus Dr
                 View larger map




                                                                                                                 Report
                                                                                                            Map data    a map
                                                                                                                     ©2019    error
                                                                                                                            Google


      After quickly arriving at the scene, detectives searched the neighborhood and
      interviewed neighbors in an effort to determine where the device came from
      and who may have been involved.

      Officers then detained two men who were in the house during the explosion.

      After questioning, they arrested 60-year-old Joseph David Caltagirone and
      charged him with making, possessing, throwing, placing, projecting or
      discharging a destructive device — a felony. The second man has not been
      charged.




https://www.abcactionnews.com/news/region-tampa/tampa-police-investigating-possible-pipe-bomb-explosion-on-e-columbus-dr              2/7
3/5/2019                       Tampa Police arrest
           Case 8:18-cr-00460-WFJ-AEP              man in connection
                                            Document        82-6 with   pipe 03/20/19
                                                                     Filed   bomb explosionPage
                                                                                           on E. 17th
                                                                                                   3 Avenue
                                                                                                      of 7 PageID 382




      Tampa Police spokesman Steve Hegarty said there didn't appear to have been
      any ill intent.

      However, "even if it was just mischief or a prank or just experimenting that's a
      problem," said Hegarty.

      The explosion left a hole in the ground. Authorities are working to get a search
      warrant so that they may check inside the home. No one was hurt nor any home
      damaged.

      ATF and the bomb squad responded to the scene.




                Tampa Police Officer confirms IT IS a pipe bomb their bomb squad
                found near their office. They are not sure if there are other bombs
                @abcactionnews pic.twitter.com/c8Qi1IsH8E

                — Isabel Rosales (@WFTSisabel) April 11, 2018




      E. Columbus Drive was closed between 9th Street and 13th Street as
      police investigated but reopened just before 5:30 p.m.

https://www.abcactionnews.com/news/region-tampa/tampa-police-investigating-possible-pipe-bomb-explosion-on-e-columbus-dr   3/7
3/5/2019                       Tampa Police arrest
           Case 8:18-cr-00460-WFJ-AEP              man in connection
                                            Document        82-6 with   pipe 03/20/19
                                                                     Filed   bomb explosionPage
                                                                                           on E. 17th
                                                                                                   4 Avenue
                                                                                                      of 7 PageID 383



                 ***TRAFFIC UPDATE*** E Columbus Drive has been re-opened to
                 traffic.

                 — TampaPD (@TampaPD) April 11, 2018



      Copyright 2018 Scripps Media, Inc. All rights reserved. This material may not be published, broadcast, rewritten, or redistributed.


      CURATION BY

                                                             Sponsored
                                                             Opulence Like You've Never Seen On A
                                                             Cruise Ship
                                                             Yahoo! Search




                                                             Sponsored
                                                             The Incredible 2019 New Luxury Sedans
                                                             Under $50K
                                                             Yahoo! Search




                                                             Sponsored
                                                             27 Discounts Seniors Get Only If They
                                                             Know
                                                             seniordiscountsclub.com




                                                             39 bogus contractors arrested in sting
                                                             operation




https://www.abcactionnews.com/news/region-tampa/tampa-police-investigating-possible-pipe-bomb-explosion-on-e-columbus-dr                    4/7
3/5/2019                       Tampa Police arrest
           Case 8:18-cr-00460-WFJ-AEP              man in connection
                                            Document        82-6 with   pipe 03/20/19
                                                                     Filed   bomb explosionPage
                                                                                           on E. 17th
                                                                                                   5 Avenue
                                                                                                      of 7 PageID 384



                                                       Motorcyclist arrested after hitting 2-
                                                       year-old in Port Richey




           Fixing Some of Your Frustrations.


                                                                 ADVERTISEMENT




https://www.abcactionnews.com/news/region-tampa/tampa-police-investigating-possible-pipe-bomb-explosion-on-e-columbus-dr   5/7
3/5/2019                       Tampa Police arrest
           Case 8:18-cr-00460-WFJ-AEP              man in connection
                                            Document        82-6 with   pipe 03/20/19
                                                                     Filed   bomb explosionPage
                                                                                           on E. 17th
                                                                                                   6 Avenue
                                                                                                      of 7 PageID 385




                                            PLAY
                                            HOT
                                            ARTISTS
                                            PEDRO CAPÓ
                                            CALMA




                                                                        News Video Traf c Taking Action for You Sports
                                                                               Entertainment Marketplace Support
      

                                                                                  Site Map Privacy Policy Terms of Use EEO
      Scripps TV Station                                                                  FCC Public Files Public File Contact
      Group
      © 2019 The E.W.
      Scripps Co



https://www.abcactionnews.com/news/region-tampa/tampa-police-investigating-possible-pipe-bomb-explosion-on-e-columbus-dr         6/7
3/5/2019                       Tampa Police arrest
           Case 8:18-cr-00460-WFJ-AEP              man in connection
                                            Document        82-6 with   pipe 03/20/19
                                                                     Filed   bomb explosionPage
                                                                                           on E. 17th
                                                                                                   7 Avenue
                                                                                                      of 7 PageID 386




https://www.abcactionnews.com/news/region-tampa/tampa-police-investigating-possible-pipe-bomb-explosion-on-e-columbus-dr   7/7
